ACCEPTED
                                                                                06-15-00024-CR
                                                                     SIXTH COURT OF APPEALS
                                                                           TEXARKANA, TEXAS
                                                                          7/27/2015 12:00:00 AM
                                                                               DEBBIE AUTREY
                                                                                         CLERK


               SIXTH COURT OF APPEALS
                                                               FILED IN
                                                        6th COURT OF APPEALS
                           06-15-00024-CR                 TEXARKANA, TEXAS
                                                        7/27/2015 8:14:00 AM
                                                            DEBBIE AUTREY
                    Rodney Boyett, Appellant                    Clerk

                               v.
                    State of Texas, Appellee

              On Appeal from the 6th Judicial District Court
                         Lamar County, Texas
                          Cause Number 25506



                Motion to Extend Time to File
                     Appellant’s Brief




Michael Mowla
445 E. FM 1382 No. 3-718
Cedar Hill, Texas 75104
Phone: 972-795-2401
Fax: 972-692-6636
michael@mowlalaw.com
Texas Bar No. 24048680
Attorney for Appellant
To the Honorable Justices of the Court of Appeals:

      Appellant Rodney Boyett moves for an extension of time of 30 days to file

the Appellant’s Brief [See Tex. Rule App. Proc. 10.5(b) and 38.6(c)]:

      1.     This case is on appeal from the 6th Court of Appeals of Lamar County,

Texas.

      2.     The case below is styled the State of Texas v. Rodney Boyett, and is

numbered 25506.

      3.     On February 3, 2015, sentence was imposed in open court.

      4.     Appellant was convicted of Conspiracy to Manufacture a Controlled

Substance.

      5.     Appellant is presently on an appeals bond, and was placed on

community supervision for a period of three years.

      6.     The reporter’s record was filed on July 7, 2015.

      7.     The clerk’s record was filed on March 31, 2015.

      8.     The Appellant’s Brief is due on August 6, 2015.

      9.     Appellant requests an extension of time of 30 days from the present

due date to file the Appellant’s Brief, i.e., until September 5, 2015.

      10.    No previous extension to file the Appellant’s Brief has been filed.

      11.    Appellant relies on the following facts as good cause for the requested

extension: Attorney for Appellant just completed a petition for writ of certiorari in


                                          2
the Supreme Court of the United States in Murray v. Texas, 15-67, a brief in the

Court of Criminal Appeals in State v. Hill III, PD-0019-15, a petition for

discretionary review in Baker v. State, PD-____-15, and is finalizing a petition for

writ of certiorari in the Supreme Court of the United States in Hill III v. CHD.

      12.      Further, Attorney for Appellant has the following briefs, petitions for

discretionary review, or other pleadings due soon:

             Collins v. State, 08-15-00103 (murder case), appellant’s brief due on
              August 10, 2015 in the Eighth Court of Appeals

             Jackson v. State, 05-15-00414-CR, appellant’s brief due on August
              10, 2015 in the Fifth Court of Appeals

             Hernandez v. State, 10-14-00302-CR, reply brief due on August 10,
              2015 in the Tenth Court of Appeals

             Zimmerman v. Harris, 15-50424, appellant’s brief due on August 20,
              2015 in the Fifth Circuit

             Burks v. Price, 15-40799, appellant’s brief (will be due) on September
              9, 2015 in the Fifth Circuit

      13.      In addition, Attorney for Appellant continues work on a federal

habeas corpus death penalty case, Jones v. Stephens, 4:05-CV-638-Y.

      14.      Further, Attorney for Appellant also continues work on a state habeas

corpus death penalty case, Ex parte Thomas, F86-85539, in the 194th Judicial

District Court. This case is in its investigation stage and requires considerable

amount of time.


                                           3
      15.    Finally, Attorney for Appellant continues work on several habeas

cases involving the underlying issue in Miller v. Alabama, 132 S.Ct. 2455 (2012).

      16.    Attorney for Appellant has a responsibility to provide Appellant with

the effective assistance of appellate counsel, see Evitts v. Lucey, 469 U.S. 387, 392

(1985), and Attorney for Appellant believes that that the additional time is

necessary to provide such effective appellate counsel.

      17.    Attorney for Appellant thus requests the extension so that he may

properly prepare the Appellant’s Brief in accordance with Attorney for Appellant’s

standards and to provide Appellant the effective assistance of appellate counsel.

      18.    This Motion is not filed for purposes of delay, but so that justice may

be served.

                                      Prayer

      Appellant prays that this motion for extension of time to file the Appellant’s

Brief be granted.

                                       Respectfully submitted,

                                       Michael Mowla
                                       445 E. FM 1382 No. 3-718
                                       Cedar Hill, Texas 75104
                                       Phone: 972-795-2401
                                       Fax: 972-692-6636
                                       Email: michael@mowlalaw.com
                                       Texas Bar No. 24048680
                                       Attorney for Appellant



                                         4
                                      /s/ Michael Mowla
                                      Michael Mowla

                              Certificate of Service

      This certifies that on July 26, 2015, a true and correct copy of this document
was served on Gary Young of the District Attorney’s Office, Lamar County, by
email to gyoung@co.lamar.tx.us.




                                      /s/ Michael Mowla
                                      Michael Mowla




                                         5